FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJuly 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4 R(1)(a) and (c) I give details of the following changes in the interests in the Ordinary Shares of GlaxoSmithKline plc (the "Company"): Director Transaction Sir Andrew Witty The sale of 1,140 Ordinary Shares and the repurchase of 1,132 Ordinary Shares, and transfer into an ISA, at a price of 1338.17p and 1338.15p per share respectively, on 30 June 2015. The transfer of 1,000 Ordinary Shares from a nominee holding to a Connected Person on 30 June 2015, for nil consideration. A further transfer of 1,000 Ordinary Shares from a nominee holding to a Connected Person on 30 June 2015, for nil consideration. Director's Connected Person Transactions Lady C Witty The sale of 1,140 Ordinary Shares and the repurchase of 1,132 Ordinary Shares, and transfer into an ISA, at a price of 1338.17p and 1337.82p per share respectively, on 30 June 2015. Sir Andrew Witty's Connected Person The sale of 1,140 Ordinary Shares and the repurchase of 1,132 Ordinary Shares, and transfer into an ISA, at a price of 1338.67p and 1338.32p per share respectively, on 30 June 2015. Sir Andrew Witty's Connected Person The sale of 1,141 Ordinary Shares and the repurchase of 1,132 Ordinary Shares, and transfer into an ISA, at a price of 1337.85p and 1338.15p per share respectively, on 30 June 2015. The Company and the above mentioned persons were advised of these transactions on 1 July 2015. V A Whyte Company Secretary 1 July 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:July01,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
